Title: Memoranda, 8 June 1757
From: Washington, George
To: 



[Fort Loudoun] 8 June 1757.

Get the Prices of all the Soldiers Cloathg from Colo. Carlyle—with a reasonable advance; and give it to each Captain with Orders to examine his Company’s necessary Roll once a Week (every Saturdy) witht Fail and to make stopages for every thing difficient besides punishing the Soldiers for neglect of Duty this to be done before they are paid.
Order also that each Sergeant of a Comy have a distinct Squad to take care of & to see that they always have their Cloathg & accoutrements in good Order.
Ditto 8th
Write the Governor that Captn Paris has got a Commission in the Maryland Forces—That Govr Denny has sent Invitations to the Cherokees to treat with him at Fort Loudoun in his Govt &
That I am apprehensive the difft Colonies striving against each other may be bad.
That I have removd Captn Stewart & Gists Company to this place & give him my reasons for doing it.
To desire that he will direct me concerning receiving the Drafts. And in what manner that Companys of Rangers are to be Cloathd, Paid & Comdd.
Also know how far in what points I am to pay Obedience to the Orders of Colo. Stanwix & if it shoud so happen that I receive Orders from himself & Colo. Stanwix differing (which is not unlikely) whose Orders I am to Obey.

Inform that Majr Lewis is come in inclose a Copy of his Letter.
Also that Lieutt Williams & Ensign Dean have resignd their Commissions.
Send down the names of all the Subaltern Officers & Seniority—and advice that the reducd Captns who may accept of Lieutys have their Commissions antedated to give them Rank before the present Subalterns.
recomd Sergeant Hughs for the Adjutancy.
Take care also to acquaint the Govr abt the bad Provisions at Fort Cumberland. that I apprehended Mr Walkers absence wd occasion such Accts—that I causd Mr Walker to be informd of it that he may give necessary Directns concerng it as I conceive the Loss will fall upon him—There has been foul play usd with it.
June 8th—Detach’d Posts.
Write to the Officers at all the Out Posts not to Impress Horses themselves, or suffer any under their Command to do it but in Cases of the utmost Emergency & then to take the greatest Pains imaginable to see they are returnd again. & paid for.
The greatest care imaginable is to be used in examining into the Soldrs necessarys & making Stopages for all Difficiencys.
They are to take great pains in Disciplining their Men & to learn the Salutes &ca themselves.
The Officers are to settle all their Affairs & accts which relate to the Provisions with the Commissary—& all that relate to their own & Company’s Pay with Mr Boyd. I have nothing to do with these Accts—thr Contingt acct wt. me.
For other Matters examine Captn Josh. Lewis Instructions & direct them agreeably.
June 8th
Know of the Govr whether we may replace the Blankets given from the Regiment by Colo. Stephen, with the Dutch Blanket⟨s⟩ now upon hand, sent for the Indians.
Also apply for leave to be absent to settle the Affairs belonging to my Decd Brothrs Estate.
June 8th
Know of the Speaker whether Captn Mercer receivd any Money of him on acct of Servts or otherwise—the Servants

names—Frans Nealis—belonging to William Smith—& Mathew Coleman Ditto Thos Longdon. both being valued at 15.3.0.
Whether he producd the Commissary’s & Quarter Master’s rects for Waggonage and receivd the Money for them &ca & if he has to desire a particular acct of the Sums & for what Services paid.
To beg of the Speaker to Interest himself in sending up money to discharge the Countrys Debts—The People are clamourous—I am liable, and unless supported must inevitably suffer. G——r will not consider this—but may only send up money to pay of the Troops which exasperate the Country People the more.
To Order, so soon as Captn Waggener & Majr Lewis comes to this place—Captn Woodward to March his Company to Vauses.
